Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/20 has been entered. Claims 1-32 remain pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first flanged portion and the second flanged portion and the annular outer surface in claims 13 and 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 28-30 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 13 and 28, it is not clear what are the first and second flanged portions. These first and second flanged portions are neither shown in the Drawings nor 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16,18-23, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20090225534, cited previously) in view of Lehrer (US 20020085372, cited previously) and further in view of  Strong (US 20120120635,cited previously)
Regarding claim 1, Thomas teaches a head wearable device (at least Fig.1) comprising: a headpiece 10 comprising a headband, which comprises at least a top strap 46 and two lateral straps 42 ([0024]); a housing 14 attached to the top strap;
a luminaire 32 ([0023]) attached to the headpiece, the luminaire comprising a luminaire housing and at least one light source located within the luminaire housing; a duct (conduit 22 in [0023]) system connecting the luminaire to the housing.


In the same field of endeavor, Lehrer teaches a head wear with a ball joint (302,303 in Fig.2 and, [0065]) rotatably connecting the luminaire to the head band duct 12; through the ball joint. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to add the ball and socket arrangement as disclosed in Lehrer in the device of Thomas in order to rotate the luminaire ([0027] in Lehrer; Note: the space surrounding the wiring in the ball joint is not air tight and is considered to facilitate air flow).
Further although Thomas in view of Lehrer teaches an air moving device configured to induce an air flow (218 in Fig.8A of Thomas and [0037]), however the air flow is to cool the heat sink, Thomas does not explicitly teach the air moving device is configured to induce an air flow through an inlet in the luminaire housing, through the ball joint, through the duct system, and out of an exhaust in the housing attached to the headpiece.
However various configurations of an air moving fan system in the housing of headwear devices are known in the art, such as, in Strong wherein an air moving device (fan 30 in housing in Fig.2 and [0026],[0028]) is configured to induce an air flow through an inlet in the luminaire housing 14, through the duct system, and out of an exhaust in the housing attached to the headpiece (see [0026], [0028] for variations of the fan/housing, also see [0050], [0051], [0059], also see Abstract).


Regarding claim 18, Thomas teaches a method of cooling a luminaire of a head wearable device, the method comprising: providing a headpiece comprising a headband, which comprises at least a top strap and two lateral straps (42, 46); attaching a housing 14 to the top strap 46; attaching a luminaire 32, providing at least one light source within a luminaire housing ([0023]), to the headpiece; forming at least one air inlet 22 in the luminaire housing; connecting a  second end of the  duct system to a hot air exhaust of the housing (fan 218 in Fig.8A of Thomas and [0037]); and installing air moving device within the hot air exhaust of  the housing.
Thomas does not teach connecting the luminaire to a duct system via a ball joint  rotatably, which provides a rotatable connection between the luminaire and the duct system; forming a passage and an exhaust port in the ball joint; connecting a first end of the duct system to the ball joint at the exhaust port.
In the same field of endeavor, Lehrer teaches a head wear with the step of connecting the luminaire to a duct system via a ball joint (302,303 in Fig.2 and, [0065]) rotatably, which provides a rotatable connection between the luminaire and the duct system 12; forming a passage and an exhaust port in the ball joint; connecting a first end of the duct system to the ball joint at the exhaust port.

 	Thomas in view of Lehrer does not teach monitoring temperature of the at least one light source within the luminaire; and producing, using wherein the air moving device, an air flow to cool the at least one light source based on the temperature of the at least one light source.
Strong teaches a head wear with function of monitoring temperature of the at least one light source within the luminaire; and producing, using wherein the air moving device, an air flow to cool the at least one light source based on the temperature of the at least one light source ([0034], [0051], [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to add the temperature monitoring arrangement as disclosed in Strong in the device of Thomas in view of Lehrer in order to adjust the operation of the air moving device ([0034] in Strong).

Regarding claims 2 and 19, Thomas in view of Lehrer and Strong teaches the head wearable device, wherein the   duct system is only attached to the housing  and the ball joint (from the teachings of Thomas wherein first end of the duct 22 is connected to lighting housing 18 and the second end is connected to the top housing 

Regarding claims 3 and 20, Thomas in view of Lehrer and Strong teaches a power cord 14C (in Strong) attached to the upper housing (upper housing from teachings of Thomas) attached to the top strap 46 (Thomas) of the head band being configured to receive power from a holster (14C in Fig.1 of Strong, [0029]).

Regarding claims 4 and 21, Thomas in view of Lehrer and Strong teaches the power is provided by a rechargeable battery or a continuous power source ([0021] in Strong, [0044] in Thomas), and wherein the holster is configured to adjust an intensity of light output ([0034], [0055] in Strong) from the at least one light source.

Regarding claims 5 and 25, Thomas in view of Lehrer and Strong teaches a controller configured to monitor a temperature of the at least one light source and to modulate an operational setting of the air moving device to maintain the temperature of the at least one light source within a predetermined operating range (for claim 25, [0051], [0055]-[0056], [0019], [0034] in Strong and [0045] in Thomas).

 	Regarding claims 6 and 22, Thomas in view of Lehrer and Strong teaches a head wearable device, wherein; each lateral strap is attached on and extending from an opposite lateral side of the top strap to define a front of the headband where the top strap and the two lateral straps intersect (42 and 46 of Thomas); further from the adjustable to wear ([0024] in Strong).

Regarding claims 7 and 26, Thomas in view of Lehrer and Strong teaches the at least one light source comprises a light emitting diode (LED, [0036] in Strong).

Regarding claims 8 and 27, Thomas in view of Lehrer and Strong teaches the ball joint is pivotably and/or swivelably connected to the luminaire housing ([0027] in Lehrer).

Regarding claim 9, Thomas in view of Lehrer and Strong teaches the duct system that comprises a flexible duct (18 in Strong) connected to a rigid duct (14B in Strong, where part of the duct in Strong is flexible and part of the duct is rigid in [0028] in Strong) leading it its housing (Strong discloses: hot air can be pulled from luminaire housing 24 through the one or more venting tubes 26 and exhaust tubes 18 to air flow tubes 14B), and whereas Thomas discloses using the duct 22 for various applications such as placement of optical devices, thermal, optical, electrical communication ([0023] in Thomas), therefore from the teachings of Strong and Thomas,  it would have been or use part of the duct for exhaust and other rigid part for placement of electrical/optical/thermal elements (from teachings of Thomas).
 
Regarding claims 11 and 23, Thomas in view of Lehrer and Strong teaches the luminaire is attached to the headpiece by a mechanical linkage such that an angle and/or position of the luminaire relative to the headpiece is adjustable (22C in [0025] and Fig.2 in Strong).

Regarding claims 12 , Thomas in view of Lehrer and Strong teaches the  flexible duct comprises a corrugated (18 in Strong) construction such that a length thereof can be shortened or lengthened as the angle and/or position of the luminaire relative to the headpiece is adjusted ([0028] in Strong and from the corrugated design of 18 in Strong).

Regarding claim 13, Thomas in view of Lehrer and Strong teaches the head wearable device, wherein; _the ball joint comprises a main body having an annular outer surface, a first lateral side, and a second lateral side, the first and second lateral sides being on opposite sides of the annular outer surface; the first lateral side has a substantially planar surface with a protrusion extending therefrom towards an exterior of the ball joint; the second lateral side has a substantially planar surface with a protrusion extending therefrom towards an exterior of the ball joint, in a direction opposite a 

Regarding claim 14, Thomas in view of Lehrer and Strong teaches the passage and the exhaust port are arranged on substantially opposite sides of the annular outer surface (see Objection to Drawings and 112 a rejection above for the dependency of claim 14 on claim 13).

Regarding claim 15, Thomas in view of Lehrer and Strong teaches  the passage is not externally visible from the luminaire housing at any point along the range of angular motion (see Objection to Drawings and 112 rejection above for the dependency of claim 15 on claim 13).



Regarding claim 31, Thomas in view of Lehrer and Strong teaches the method comprising attaching a heatsink 52 ([0035] in Strong) to a substrate 56 to which the at least one light source is mounted; arranging the heatsink within the luminaire housing (52 in Fig.5A and [0032] in Strong), adjacent to the at least one air inlet 26 of the luminaire housing.

Regarding claim 28, Thomas in view of Lehrer and Strong teaches : the ball joint comprises a main body having an annular outer surface, a first lateral side, and a second lateral side, the first and second lateral sides being on opposite sides of the annular outer surface; the main body comprises a passage and an exhaust port, both of which are formed through a thickness of the annular outer surface; the first lateral side has a substantially planar surface with a protrusion extending therefrom towards an exterior of the ball joint; the second lateral side has a substantially planar surface with a protrusion extending therefrom towards an exterior of the ball joint, in a direction opposite a direction of extension of the protrusion of the first lateral side; and the luminaire housing comprises a first flanged portion and a second flanged portion;
the method comprising; securing the first flanged portion over the protrusion of the first lateral side and securing the second flanged portion over the protrusion of the second 

  	Regarding claim 29, Thomas in view of Lehrer and Strong teaches: arranging the passage and the exhaust port on substantially opposite sides of the annular outer surface (see Objection to Drawings and 112 rejection above for the dependency of claim 29 on claim 28).
 .
Regarding claim 30, Thomas in view of Lehrer and Strong teaches the passage is not externally visible from the luminaire housing at any point along the range of angular motion (see Objection to Drawings and 112 rejection above for the dependency of claim 30 on claim 28). 

Claims 17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Lehrer and Strong and further in view of Bauman (US 20140340760, cited previously)
Regarding claims 17 and 32, Thomas in view of Lehrer and Strong teaches the invention set forth in claims 1 and 18 above but is silent regarding the lens cell is configured to produce a substantially homogeneous white-spot presentation.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use a lens for a medical lamp as disclosed in Bauman, in the device of Thomas in view of Lehrer and Strong in order to achieve constant light over a cross-section.

Allowable Subject matter
Claim Objection
Claims 10 and 24 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:
For claim 10, the prior art of record teaches head wearable device comprising an air moving device within the housing. However, the prior art of record neither shows nor suggests the limitation of  “the air moving device is positioned, within the rigid duct, in a portion of the rigid duct which is located within the housing, in a position within the rigid duct such that the air moving device is adjacent to the exhaust in the housing”.
    	  For claim 24, the prior art of record teaches the duct system comprises a flexible duct connected to a rigid duct; the flexible duct comprises a corrugated construction such that a length thereof can be shortened or lengthened as the angle and/or position of the luminaire relative to the headpiece is adjusted.

However, the prior art of record neither shows nor suggests the limitation of “the air moving device is positioned within the rigid duct, in a portion of the rigid duct which is located within the housing, in a position within the rigid duct such that the air moving device is adjacent to the exhaust in the housing”.
   	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation. 

Other art
Cited previously:
 US 20100093267 teaches a lighting device with air channel between the housing and the ball and socket connection (Fig.1a). 
(Cited previously) US 5558428 teaches air space 102 in the ball and joint region  
US 7314294 teaches air circulation surrounding the ball and joint.

Response to Arguments
The arguments filed by the Applicant on 2/2/20 is acknowledged however they are moot in light of new grounds of rejection for the amended claims. Applicant has almost entirely discussed the Thomas prior art and the motivation for the balancing position of the housing on the top of the head wear in Thomas, however Examiner respectfully notes that Thomas has essential features that teach the amended portions of the claims above regarding the top and lateral straps, therefore it is now considered 
Further regarding the arguments for claims 13 and 28, Examiner would like to point out that the features in instant Figures 11 and 12 pertaining to the ball and joint have allowable subject matter, however the language of the amended claims 13 and 28 are not clear and do not use description of features that were clearly disclosed in the instant specification nor in the drawings such as the flanges and the annular outer surface. If the features of the ball and joint as amended in claims 13 and 28 are rewritten with clarity and support from the instant Drawings and the instant specification, then these features would contain allowable subject matter from the description of instant Figures 11 and 12.
Regarding the remarks on page 15, for claims 10 and claims 24, the features have allowable subject matter, however the claims have been objected to because they depend on rejected base claims.
Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875